DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 July 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-9, and 14  are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Iwao (US 2005/0073537.)
Regarding claim 1, 
	Iwao discloses a liquid discharge apparatus, comprising: 
a nozzle plate [30 in fig. 7] including an array of nozzles [8 in figs. 6 and 7; paragraph 0100] arranged in a first direction [left/right direction in fig. 12A] and a second direction [oblique direction in fig. 12A; see figure below for clarification] and a plurality of actuators [21/35 in figs. 6 and 7] corresponding to the nozzles [paragraph 0086]; and 
a drive controller [200 in fig. 10] configured to enable a first part of the actuators and disable a second part of the actuators during a first drive cycle, and disable the first part of the actuators and enable the second part of the actuators during a second drive cycle [paragraph 0077, 0122-0126, and 0134; the actuators are driven based on image data; see figs. 11A-12B; in figs. 12A and 12B, the actuators that are not shaded are disabled actuators], wherein 
the first part of the actuators includes first, second, and third enabled actuators [each actuator corresponding to a nozzle], the first and second enabled actuators being aligned with each other along the first direction, and the first and third enabled actuators being aligned with each other in the second direction [as seen in fig. 12B; reproduced below for clarification], and 


    PNG
    media_image1.png
    234
    404
    media_image1.png
    Greyscale

during the first drive cycle, the drive controller is configured to apply a drive signal to the first, second, and third enabled actuators [paragraph 0077], a difference between a first timing at which the drive signal is applied to the first enabled actuator and a second timing at which the drive signal is applied to the second enabled actuator is an odd number multiple of a half of an inherent vibration cycle of the liquid discharge apparatus [paragraph 0130; the first actuator is driven by the waveform shown in 11A and the second actuator is driven by the waveform shown in fig. 11C; the time difference between the waveforms shown in fig. 11A and 11C is AL (i.e. the odd number multiple is one)], and a difference between the first timing and a third timing at which the drive signal is applied to the third enabled actuator is an odd number multiple of half of the inherent vibration cycle [paragraph 0130; the first actuator is driven by the waveform shown in 11A and the third actuator is driven by the waveform shown in fig. 11C; the time difference between the waveforms shown in fig. 11A and 11C is AL (i.e. the odd number multiple is one; please note that the claim does not recite the second timing happening between the first and second timing and the claim is met as written.]

Regarding claim 5, 
	Iwao further discloses wherein the first and second enabled actuators are directly adjacent in the first direction, and the first and third enabled actuators are directly adjacent in the second direction [as seen in fig. 12A and the figure reproduced above.]

Regarding claim 6, 
	Iwao further discloses wherein the difference between the first timing and the second timing is equal to the difference between the first timing and the third timing [since the first actuator is driven by the waveform shown in 11A and the second and third actuators are driven by the waveform shown in fig. 11C.]

Regarding claim 7, 
	Iwao further discloses wherein the second timing is equal to the third timing [since they’re both driven by the waveform shown in fig. 11C.]

Regarding claim 8, 
	Iwao further discloses wherein the first part of the actuators further includes a fourth enabled actuator [the fifth nozzle in the top row, with the number “1”], the first, second, and fourth enabled actuators being aligned along the first direction in this order [please note that the claim does not recite the fourth nozzle being directly adjacent to the second nozzle in the first direction, just aligned], 
during the first drive cycle, the drive controller is configured to apply the drive signal to the fourth enabled actuator [as seen in fig. 11A], and 
a difference between the second timing and a fourth timing at which the drive signal is applied to the fourth enabled actuator is an odd number multiple of half of the inherent vibration cycle [paragraph 0130; the time difference between the waveforms shown in fig. 11A and 11C is AL (i.e. the odd number multiple is one)].

Regarding claim 9, 
	Iwao further discloses wherein the difference between the first timing and the second timing is equal to the difference between the second timing and the fourth timing [since the first and fourth actuators are driven by the waveform shown in 11A and the second actuator is driven by the waveform shown in fig. 11C.]

Regarding claim 14, 
	Iwao further discloses an image forming apparatus, comprising: 
a sheet conveyer [108 in fig. 1; paragraph 0067]; and 
an inkjet head [1 in fig. 1] configured to discharge ink to a sheet conveyed by the sheet conveyer [paragraph 0068], the inkjet head including a liquid discharge apparatus according to claim 1 [see the rejection above regarding claim 1.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Iwao.
Regarding claims 2-4,
	Iwao teaches the claimed limitations as set forth above but fails to expressly disclose wherein a disabled actuator is between the first and second enabled actuators (claim 2), between the first and third enabled actuators (claim 3), or between the first and third enabled actuators.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to rearrange the actuators, since it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  One would have been motivated to rearrange the actuators so that disabled actuators are located between enabled actuator for the purpose of reducing the occurrence of crosstalk.  

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 10,
The primary reason for allowance for this claim is the inclusion of the limitations of the liquid discharge apparatus according to claim 9, further comprising wherein the second timing is after the first timing, and the fourth timing is after the second timing.
It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claim 11,
The primary reason for allowance for this claim is the inclusion of the limitations of the liquid discharge apparatus according to claim 1, wherein 
the first part of the actuators further includes a fourth enabled actuator, the second and forth enabled actuators being directly adjacent to each other in the second direction, and the third and fourth enabled actuators being directly adjacent to each other in the first direction, 
during the first drive cycle, the drive controller is configured to apply the drive signal to the fourth enabled actuator, and 
a difference between the second timing and a fourth timing at which the drive signal is applied to the fourth enabled actuator is an odd number multiple of half of the inherent vibration cycle.
It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Regarding claims 12 and 13
	These claims are considered to have allowable subject matter due to their dependency on claim 11.
	
Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853